PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,768,739
Issue Date: 19 Sep 2017
Application No. 14/271,881
Filing or 371(c) Date: 7 May 2014
For: DIGITAL HYBRID MODE POWER AMPLIFIER SYSTEM

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(c) and 1.78(e) filed February 25, 2021, to accept unintentionally delayed claims under 35 U.S.C. 119(e) and 120 for the benefit of prior-filed applications after issuance of the patent by way of Certificate of Correction.  

A review of the record confirms petitioner did not make proper benefit claims to the prior-filed application as required by 35 U.S.C. 119(e) and 120 in an application data sheet (ADS) within the period provided by 37 CFR 1.78. The underlying application issued as Patent No. 9,768,739 on September 19, 2017. Therefore, the appropriate avenue of relief for adding or correcting a claim for benefit of a prior-filed application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78, accompanied a completed a Certificate of Correction form and a Certificate of Correction fee.

A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications must be accompanied by the following:

The reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) to the prior-filed applications, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not meet requirements (1) and (3) above. 

As to item (1), petitioner did not provide a corrected ADS, setting forth the desired benefit claims and identifying the changes to the benefit claims with appropriate markings.

As to item (3), petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, the petition under 37 CFR 1.78(c) and (e) was filed more than two years after the date the benefit claims were due. Therefore, petitioner must provide a signed statement, which includes sufficient information regarding the facts and circumstances surrounding the delay to support a conclusion that the entire delay was unintentional. Id. at 12223. In particular, the statement must set forth facts, after a reasonable inquiry, explaining when the relevant party discovered the due date for claiming benefit of the relevant prior-filing applications had passed and the reason for the delay from this discovery until the filing of a grantable petition. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.
The petition under 37 CFR 1.78(c) and (e) is DISMISSED. 
If petitioner wishes to request reconsideration of this decision, petitioner must submit a renewed petition under 37 CFR 1.78(c) and (e), accompanied by a corrected ADS in compliance with 37 CFR 1.76(c). Additionally, petitioner must provide the requested additional information concerning whether the delay in seeking acceptance of the delayed benefit claims was unintentional. No additional petition fee or certificate of correction fee is required.

Further correspondence with respect to this matter may be sent by one of the following means:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions 
	
By Internet:		EFS-Web

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211. 


/CHRISTINA T DONNELL/Attorney Advisor, OPET